Title: To Alexander Hamilton from Benjamin Stoddert, 3 June 1800
From: Stoddert, Benjamin
To: Hamilton, Alexander

War Department, 3d June 1800
Sir 
I have this day received your two Letters of the 31st ulto to the Secretary of War, and transmit, agreeably to your request, a Copy of the List of recent promotions in the Army.
I have considered your proposition of uniting the two Battalions of Artillery, but, the President being absent from the City, the regular Successor of Mr. McHenry not yet arrived, and myself ignorant in many particulars of the Business of the War Department, altho’ temporarily charged with its Duties, I am induced to postpone a Determination on the subject, advising that in the mean time the Battalions be continued in their present situations.
I have the Honour to be,   Sir,   Your obedt. Servt.

Ben Stoddert
Majr. Genl. Hamilton

